EXHIBIT 16.1 October 5, 2007 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549 Ladies and Gentlemen: We have read the statements ofSangui Biotech International, Inc. pertaining to our firm included under Item 4.01 of Form 8-K/A dated October 5, 2007 and agree with such statements as they pertain to our firm.We have no basis to agree or disagree with other statements of the registrant contained therein. Sincerely, /s/ HJ & Associates, LLCHJ & Associates, LLC American Insititue of Certififed Public Accountants Member of Public Company Accounting Oversight Board
